The Chancellor.
The submission was of Abraham’s account against the estate, on the one side, and of the claim of the executors on the bond, on the other. Both were very stale demands. The bond was due in May, 1819. When the testator paid it, if he did pay it, did not appear. There was a credit on it, March 17, 1823, of $22 08, signed by the testator.
On this submission, both parties were at liberty to rely on the lapse of time as a bar, or neither was. The arbitrators could not capriciously give effect to the lapse of time as against one and refuse to do so as against the other. That was not the course adopted by the arbitrators. It is clear that they reached their result by permitting the executors to show that Abraham had cut, from the farm in his possession, wood and timber, twenty years before, and by offsetting this wood and timber against his account, and charging him with the principal and interest of the bond, notwithstanding the lapse of time and his insistment before them that he had paid the bond.
Would Abraham have entered into a submission which would allow the executors to claim, against his account, the value of the wood and timber he had cut from the farm in his possession, and which had since been devised to him 7 He did not make such a submission. The particular subjects of submission were designated. And the case shows sufficient reason why Abraham should not agree to submit the matter of the wood and timber. The father paid for the buildings put on the farms of the other two sons. Should the wood and timber which Abraham took off the farm devised to him be considered as a payment by the father for the buildings put on this farm 7
Again, it was admitted before the arbitrators that Abraham was charged in the will $4 an acre more, for the farm devised to him, than he was to have been charged under the agreement, also admitted to have been made, by which the several farms were alloted to the several sons and were to be devised to them on paying a certain sum per acre. • These are abundant reasons why Abraham should not make such a submission as would au*453thorize the arbitrators to charge him with the wood and timber he had taken off the farm allotted and devised to him. The arbitrators did charge him with this wood and timber; and, in doing so, they acted upon a matter not within the submission.
For this reason, the award will be set aside.
Order accordingly.